Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Edward Yoo on Thursday March 25, 2021.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.-10	(Cancelled)

11.	(New)		A method of releasing a frozen brake by impacting a brake component, comprising the steps of: 
(a) providing a curved tool comprising an outer guide tube and an inner impact bar disposed within the outer guide tube and which slides within the outer guide tube between a retracted position and an extended position, the impact bar having a far end having an impact tip and a near end which protrudes from the guide tube, wherein the outer guide tube and impact bar are identically and sufficiently curved, to allow the impact tip or the far end of the guide tube to impact a brake component;

(c) while gripping the outer guide tube, sliding the impact bar through the guide tube to contact the brake component with sufficient force to release the brake.

12.	(New)	The method of claim 11 wherein the impact bar comprises a weight which increases the force of impact.  

13.	(New)	 The method of claim 11 wherein the impact tip is replaceable and comprises steel, brass or a plastic.  

14.	(New)	 The method of claim 11 wherein the near end of the impact bar comprises a handle, and the outer guide tube comprises a handle along its length.  

15.	(New)	 The method of claim 11 wherein the tool has a degree of curvature between about 45 degrees and 55 degrees.  

16.	(New)	 The method of claim 15 wherein the degree of curvature is about 50 degrees.  

17.	(New)	 The method of claim 11 wherein the far end of the guide tube is closed, and the impact tip impacts the closed end when the impact bar is in the extended position.  

18.	(New)	 The method of claim 11 wherein the far end of the guide tube is open, and the impact tip protrudes from the guide tube when the impact bar is in the extended position.  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								/Hadi Shakeri/
March 16, 2021						Primary Examiner, Art Unit 3723